Detailed Action
This is the original office action for US application number 16/729,822. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species a) of Figs. 1-3, 7, and 8 in the reply filed on December 15, 2021 is acknowledged, which indicated that claims 1, 2, 9, 10, 17, and 18 read on the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 2015/0100060).
As to claim 9, Black discloses a securing device (24, Figs. 2 and 4-4C) capable of use with a surgical instrument (Figs. 1-3), the securing device comprising: a surgical instrument bolt (24) having a bolt head (30) and a bolt shaft (portion below head 30 as shown in Fig. 4) extending away from a bottom side of the bolt head (Fig. 4), wherein the bolt shaft comprises (i) a threaded end (28, ¶36) having a plurality of bolt threads (Figs. 2 and 4 show multiple revolutions of thread) defined thereon (Figs. 2 and 4), (ii) a shank (shaft portion between the head and the threaded end, Fig. 4) located between the bolt head and the threaded end (as defined, Fig. 4), and (iii) an inner surface (surface of cannulation of ¶37) defining an axial passageway (cannulation of ¶37) that extends through at least a portion of the bolt shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated).
As to claim 10, Black discloses that the inner surface further defines a first aperture on a top side of the bolt head opposite the bottom side and a second aperture on a bottom side of the threaded end of the bolt shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated; thus, for a guidewire to pass therethrough, the cannulation must also pass therethrough), wherein the axial passageway extends from the first aperture to the second aperture such that .

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US 5,584,837)).
As to claim 17, Petersen discloses an orthopaedic surgical instrument (80, Figs. 7-9) capable of use for inserting an orthopaedic prosthesis into a bone of a patient (abstract), the orthopaedic surgical instrument comprising: a handle (83 and 20”) having an impaction plate (12”, col. 8 lines 41-43); and a shaft (17”, 87, 89, 91, 101, 107) extending from the handle (as defined, Fig. 7), wherein the shaft includes a threaded end (left portion of 101 including threads 113 as shown in Fig. 8, col. 8 line 28), a shank (17”, 87, 89, 91) located between the handle and the threaded end (as defined, Fig. 7), and an inner surface (inner surface of passageway formed by 101 that is shown holding 112 in Fig. 8 ) defining an axial passageway (passageway formed by 101 that is shown holding 112 in Fig. 8) that extends through at least a portion of the shaft (as defined, Fig. 7). 
As to claim 18, Petersen discloses that the inner surface further defines an aperture on a bottom side of the threaded end (Figs. 7 and 8) and the axial passageway extends from the aperture into the shaft (Figs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 5,584,837) in view of Black (US 2015/0100060).
As to claims 1 and 2, Petersen discloses an orthopaedic surgical instrument (80, Figs. 7-9) capable of use for inserting an orthopaedic prosthesis into a bone of a patient (abstract), the orthopaedic surgical instrument comprising: an orthopaedic prosthesis inserter (12”, 81, 20”, 93, 101, 107, Figs. 7-9) having a body (Figs. 7-9) and a bolt passageway (passageway formed by 101 that is shown holding 112 in Fig. 8) defined through the body (Fig. 8); and a surgical instrument bolt (112) capable of being received in the bolt passageway of the body of the orthopaedic prosthesis inserter (Fig. 8), wherein the surgical instrument bolt comprises a bolt head (see illustration of Fig. 8) and a bolt shaft (see illustration of Fig. 8) extending away from a bottom side of the bolt head (Fig. 8), wherein the bolt shaft comprises a (i) a threaded end (116) extending out of a distal end of the orthopaedic prosthesis inserter (Fig. 8), and (ii) a shank (see illustration of Fig. 8) located between the bolt head and the threaded end (Fig. 8).
Petersen is silent to an inner surface defining an axial passageway that extends through at least a portion of the bolt shaft. As to claim 2, Petersen is silent to the inner surface further defines a first aperture on a top side of the bolt head opposite the bottom side and a second aperture on a bottom side of the threaded end of the bolt shaft, 
Black teaches a similar instrument (10, Figs. 1-4C, ¶37) comprising: an inserter (16, 14, 12, 18, Figs. 1-3) having a bolt passageway (26, Fig. 2); and a surgical instrument bolt (24, Figs. 2 and 4-4C) capable of being received in the bolt passageway of the body of the orthopaedic prosthesis inserter (Fig. 2), wherein the surgical instrument bolt comprises a bolt head (30) and a bolt shaft (portion below head 30 as shown in Fig. 4) extending away from a bottom side of the bolt head (Fig. 4), wherein the bolt shaft comprises a (i) a threaded end (28, ¶36) extending out of a distal end of the orthopaedic prosthesis inserter (Fig. 2), (ii) a shank (shaft portion between the head and the threaded end, Fig. 4) located between the bolt head and the threaded end (as defined, Fig. 4); and an inner surface (surface of cannulation of ¶37) defining an axial passageway (cannulation of ¶37) that extends through at least a portion of the bolt shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated). As to claim 2, Black teaches that the inner surface further defines a first aperture on a top side of the bolt head opposite the bottom side and a second aperture on a bottom side of the threaded end of the bolt shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated; thus, for a guidewire to pass therethrough, the cannulation must also pass therethrough), wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument bolt (¶37 discloses that the cannulation is for a guidewire and the inserter would also be 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bolt as disclosed by Petersen to include an axial passageway as taught by Black in order to permit a guide wire to be used (Black ¶37) to predictably aid in accurately aligning the acetabular cup (Black Fig. 2, Petersen Fig. 7) within the acetabulum. 


    PNG
    media_image1.png
    705
    1023
    media_image1.png
    Greyscale


As to claims 9 and 10, Petersen discloses a securing device (112) capable of use with a surgical instrument (Figs. 7-9, abstract), the securing device comprising: a surgical instrument bolt (112) having a bolt head (see illustration of Fig. 8) and a bolt shaft (see illustration of Fig. 8) extending away from a bottom side of the bolt head (Fig. 8), wherein the bolt shaft comprises a (i) a threaded end (left end of 112 including 116 and 115 as shown in Fig. 8) having a plurality of bolt threads (115 and 116, Fig. 8, col. 8 lines 29 and 30) defined thereon (Fig. 8), and (ii) a shank (see illustration of Fig. 8) located between the bolt head and the threaded end (Fig. 8).
Petersen is silent to an inner surface defining an axial passageway that extends through at least a portion of the bolt shaft. As to claim 10, Petersen is silent to the inner surface further defines a first aperture on a top side of the bolt head opposite the bottom side and a second aperture on a bottom side of the threaded end of the bolt shaft, wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument bolt. 
claim 10, Black discloses that the inner surface further defines a first aperture on a top side of the bolt head opposite the bottom side and a second aperture on a bottom side of the threaded end of the bolt shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated; thus, for a guidewire to pass therethrough, the cannulation must also pass therethrough), wherein the axial passageway extends from the first aperture to the second aperture such that the axial passageway extends completely through the surgical instrument bolt (¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated; thus, for a guidewire to pass therethrough, the cannulation must also pass therethrough).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bolt as disclosed by Petersen to include an axial passageway as taught by Black in order to permit a guide wire to be used (Black ¶37) to predictably aid in accurately aligning the acetabular cup (Black Fig. 2, Petersen Fig. 7) within the acetabulum. 

As to claim 17, Petersen, in an alternate interpretation, discloses an orthopaedic surgical instrument (80, Figs. 7-9) capable of use for inserting an orthopaedic prosthesis into a bone of a patient (abstract), the orthopaedic surgical instrument comprising: a handle (83, 20”, 17”, 87, 89, 91, 101, 107) having an impaction plate (12”, col. 8 lines 41-43); and a shaft (112) extending from the handle (as defined, Fig. 7), wherein the shaft includes a threaded end (116), a shank (see illustration of Fig. 8) located between the handle and the threaded end (as defined, Fig. 7).
Petersen is silent to an inner surface defining an axial passageway that extends through at least a portion of the shaft. As to claim 18, Petersen is silent to the inner surface further defines an aperture on a bottom side of the threaded end and the axial passageway extends from the aperture into the shaft.
Black teaches a similar instrument (10, Figs. 1-4C, ¶37) comprising: a handle (16, 14, 12, 18, Figs. 1-3) and a shaft (portion below head 30 as shown in Fig. 4) extending from the handle (Fig. 2), wherein the shaft includes a threaded end (28, Figs. 2 and 4, ¶36), (ii) a shank (shaft portion between the head and the threaded end, Fig. 4) located between the handle and the threaded end (as defined, Fig. 2); and an inner surface (surface of cannulation of ¶37) defining an axial passageway (cannulation of ¶37) that extends through at least a portion of the shaft (as defined, ¶37 discloses that the cannulation is for a guidewire and the inserter would also be cannulated). As to claim 18, Black teaches that the inner surface further defines an aperture on a bottom side of the threaded end and the axial passageway extends from the aperture into the shaft (¶37 discloses that the cannulation is for a guidewire and the inserter would also 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shaft as disclosed by Petersen to include an axial passageway as taught by Black in order to permit a guide wire to be used (Black ¶37) to predictably aid in accurately aligning the acetabular cup (Black Fig. 2, Petersen Fig. 7) within the acetabulum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775